     Case: 1:18-cv-07686 Document #: 30 Filed: 02/21/19 Page 1 of 18 PageID #:263



                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

BAYU SAPUTRA, Personal Representative of
the Heirs of CANDRA KIRANA, deceased,
MARSUDI, Personal Representative of the
Heirs of CICI ARISKA, deceased,
SUTARIYO, Personal Representative of the
Heirs of ASEP SARIFUDIN, deceased,                       No. 1:18-cv-07686

                        Plaintiffs,

         v.

THE BOEING COMPANY, a corporation,

                        Defendant.


                 DEFENDANT THE BOEING COMPANY’S ANSWER AND
                AFFIRMATIVE DEFENSES TO PLAINTIFFS’ COMPLAINT

         Defendant The Boeing Company (“Boeing”), by and through its attorneys of record,

Perkins Coie LLP, hereby answers the Complaint at Law (“Complaint”) of Plaintiffs Bayu

Saputra, Personal Representative of the Heirs of Candra Kirana, deceased, Marsudi, Personal

Representative of the Heirs of Cici Ariska, deceased, Sutariyo, Personal Representative of the

Heirs of Asep Sarifudin, deceased (collectively, “Plaintiffs”), as follows, in paragraphs

numbered to correspond to the paragraph numbers in said Complaint. All facts not specifically

admitted are denied.

         Boeing also states that the Complaint pertains to an accident on October 29, 2018, that

currently is the subject of an ongoing investigation by the Indonesia National Transportation

Safety Committee (“NTSC-KNKT”), which has not yet been completed. The United States

National Transportation Safety Board (“NTSB”) is a party to the NTSC-KNKT investigation,

and Boeing is providing technical assistance.

         Under international law (Section 5.26 of Annex 13 to the Convention on International

Civil Aviation) and federal law (49 C.F.R. § 831.13 and 49 § U.S.C. 1114(f)), Boeing is

prohibited at this time from releasing information concerning the accident to any person not a

ANSWER TO COMPLAINT

92129926.7
     Case: 1:18-cv-07686 Document #: 30 Filed: 02/21/19 Page 2 of 18 PageID #:264




party to the investigation without prior consultation and approval of the NTSB. Accordingly, in

responding to this Complaint, Boeing has not relied upon information made known to certain

Boeing personnel by the NTSB related to the ongoing investigation of the accident.

                                            COUNT I

       1.      Plaintiffs are citizens of Indonesia. Plaintiffs are the heirs, and personal
representatives, of their respective decedents. Plaintiffs’ decedents were citizens of Indonesia.
         ANSWER:

         Upon information and belief, Plaintiffs were and continue be citizens of Indonesia, and

the Decedents were also citizens of Indonesia. Boeing lacks knowledge or information sufficient

to form a belief as to the truth of the remaining allegations contained in Paragraph 1 and

therefore denies them.

        2.      Defendant Boeing is a corporation which has its principal place of business in,
and is a resident of, Chicago. Illinois.
         ANSWER:
         Boeing admits the allegations contained in Paragraph 2.

        3.     This action arises from the crash of Lion Air Flight JT 610 in which more than 75
persons died at the same location. Therefore, this action is governed by the Multi-Forum Multi-
Jurisdiction Act, 28 U.S.C. §1369, and this Court has subject matter jurisdiction over this action
under 28 U.S.C. § 1331.
         ANSWER:

         Boeing admits the allegations contained in Paragraph 3.

       4.       Venue is proper in this District under 28 U.S.C. §1391 as defendant Boeing is a
resident of this District.
         ANSWER:

         The allegations contained in Paragraph 4 consist of legal conclusions to which no

response from Boeing is required. To the extent a response is required, Boeing admits that venue

exists in this District.

        5.     On a date prior to or about August 2018, defendant Boeing designed,
manufactured, assembled, and sold a certain Boeing 737 Max 8 aircraft, Registration PK-LQP
(“the accident aircraft”) and prepared and provided an Aircraft Flight Manual (AFM) for the
accident aircraft.

ANSWER TO COMPLAINT
                                                -2-
92129926.7
     Case: 1:18-cv-07686 Document #: 30 Filed: 02/21/19 Page 3 of 18 PageID #:265




         ANSWER:

         Boeing admits that, prior to August 2018, it designed, manufactured, assembled, and sold

the Boeing 737-8 aircraft bearing Registration No. PK-LQP (the “Subject Aircraft”), except for

those components, parts, and systems of the Subject Aircraft that were designed, manufactured,

assembled, and sold by others, and the components, parts, and systems that were subsequently

removed, installed, exchanged, altered, modified, retrofitted, overhauled, or manufactured by

others. Boeing also admits that it prepared an Aircraft Flight Manual (“AFM”) for the Subject

Aircraft and that the AFM was provided to Lion Air. Boeing denies the remaining allegations

contained in Paragraph 5.

       6.     At the time the accident aircraft and its AFM left the control of defendant Boeing,
they were defectively and unreasonably dangerous in one or more of the following respects:

        (a)     the accident aircraft had a flight control feature which, in the event sensor(s) on
the aircraft reported an erroneously high angle of attack, would command a nose down
movement of the aircraft unauthorized by, and without notice to, the flight crew;

        (b)     the subject sensor(s) on the accident aircraft were subject to failure in flight and
subject to providing erroneous information to the aircraft’s flight control system as to the
aircraft’s angle of attack;

        (c)      the subject sensor(s) on the accident aircraft were subject to becoming blocked or
obstructed, causing them to provide erroneous information, including erroneous information as
to the aircraft’s angle of attack, to the aircraft’s flight control system;

       (d)     the accident aircraft’s flight control system failed to filter out erroneous
information, including erroneous information as to the accident aircraft’s angle of attack;

        (e)     the accident aircraft’s above-described flight control feature commanded
dangerous downward movements of the accident aircraft unauthorized by the flight crew and did
not allow the flight crew a means or method to timely and safely manually override an
improperly-commanded downward movement;

        (f)    the accident aircraft did not provide a means or method for the flight crew to
timely and safely correct an improperly-commanded downward movement and recover control
of the accident aircraft; and

       (g)    the AFM for the accident aircraft did not warn of the dangers presented by the
above-described defects; and

        (h)   the AFM for the accident aircraft did not provide instruction as to a procedure to
be followed by the flight crew to timely and safely correct an improperly commanded downward
movement and to recover control of the accident aircraft.


ANSWER TO COMPLAINT
                                                 -3-
92129926.7
     Case: 1:18-cv-07686 Document #: 30 Filed: 02/21/19 Page 4 of 18 PageID #:266




         ANSWER:

         Boeing denies the allegations contained in Paragraph 6, including all sub-parts of

Paragraph 6.

       7.      On October 29, 2018, the accident aircraft was being operated by Lion Air as
Flight No. JT 610 from Jakarta, Indonesia to Pangkal Pinang, Indonesia.
         ANSWER:

         Boeing admits the allegations contained in Paragraph 7.

       8.      On said date, plaintiffs’ decedents were fare paying passengers onboard the
accident aircraft on the subject flight.
         ANSWER:
         Boeing lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 8 and therefore denies them.

        9.      As the direct and proximate result of one or more of the above-described defects
in the accident aircraft, one or more of the sensors on the accident aircraft failed and provided
erroneous information to the accident aircraft’s flight control system as to the accident aircraft’s
angle of attack; the flight control system of the accident aircraft failed to filter out this erroneous
information and commanded the accident aircraft to go into a dangerous downward dive; there
was no means or method for the flight crew to safely manually override the improperly-
commanded downward movement; the flight crew had not been instructed and advised as to any
means or method to correct the improperly-commanded downward movement and could not
regain control of the accident aircraft; and the aircraft crashed into the Java Sea, killing all those
onboard, including plaintiffs’ decedents.
         ANSWER:

         Boeing denies the allegations contained in Paragraph 9.

      10.      Plaintiffs’ decedents left surviving heirs and next of kin, including plaintiffs, for
whose benefit this action is brought.
         ANSWER:

         Boeing lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 10 and therefore denies them.

        11.     Plaintiffs and the other heirs and next of kin of their respective decedents have
suffered a loss of support, loss of net accumulations, loss of household and other services, loss of
care, comfort, companionship, guidance, and society, and mental anguish, sorrow, and grief as a
result of the deaths of plaintiffs’ decedents.



ANSWER TO COMPLAINT
                                                  -4-
92129926.7
     Case: 1:18-cv-07686 Document #: 30 Filed: 02/21/19 Page 5 of 18 PageID #:267




         ANSWER:

         Boeing lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 11 and therefore denies them.

        WHEREFORE, plaintiffs pray for the entry a judgment in their favor against defendant
The Boeing Company for an amount in excess of the minimum jurisdictional amount of this
Court, together with costs and such other amounts as may be allowed by law.
         ANSWER:

         Boeing denies that Plaintiffs are entitled to any relief from Boeing.

                                             COUNT II

       1-9      As paragraphs 1 through 9 of Count II, plaintiffs reallege paragraphs 1 through 9
of Count I.
         ANSWER:
         Boeing incorporates herein by reference its responses to Paragraphs 1-9 of Count I,

supra, as if set forth fully herein.

        10.     As a further direct and proximate result of one or more of the foregoing defective
and unreasonably dangerous conditions of the accident aircraft which resulted in the crash of the
accident aircraft, plaintiffs’ decedents, and each of them, were caused to suffer multiple and
diverse injuries of both a personal and pecuniary nature, inclusive of conscious pain and
suffering and severe terror prior to impact and prior to their deaths, and property damage.
         ANSWER:

         Boeing denies the allegations contained in Paragraph 10.

       11.     Had plaintiffs’ decedents survived, each of them would have been entitled to
bring an action for damages and such actions have survived them.
         ANSWER:

         The allegations contained in Paragraph 11 consist of legal conclusions to which no

response from Boeing is required; to the extent a response is required, Boeing denies these

allegations.

        WHEREFORE, plaintiffs pray for the entry a judgment in their favor against defendant
The Boeing Company for an amount in excess of the minimum jurisdictional amount of this
Court, together with costs and such other amounts as may be allowed by law.
         ANSWER:

    Boeing denies that Plaintiffs are entitled to any relief from Boeing.
ANSWER TO COMPLAINT
                                              -5-
92129926.7
     Case: 1:18-cv-07686 Document #: 30 Filed: 02/21/19 Page 6 of 18 PageID #:268



                                           COUNT III

         1-4    As paragraphs 1 through 4 of Count III, plaintiffs reallege 1 through 4 of Count I.
         ANSWER:

         Boeing incorporates herein by reference its responses to Paragraphs 1-4 of Count I,

supra, as if set forth fully herein.

        5.     On a date prior to or about August 2018, defendant Boeing designed,
manufactured, assembled, and sold a certain Boeing 737 Max 8 aircraft, Registration PK-LQP
(“the accident aircraft”) and prepared and provided an Aircraft Flight Manual (AFM) for the
accident aircraft. and defendant Boeing further provided the operator of the accident aircraft,
Lion Air, with after-sale warnings, instructions, and advice as to the maintenance, repair, and
proper and safe operation of the accident aircraft.
         ANSWER:
         Boeing admits that, prior to August 2018, it designed, manufactured, assembled, and sold

the Subject Aircraft, except for those components, parts, and systems of the Subject Aircraft that

were designed, manufactured, assembled, and sold by others, and the components, parts, and

systems that were subsequently removed, installed, exchanged, altered, modified, retrofitted,

overhauled, or manufactured by others. Boeing also admits that it prepared an Aircraft Flight

Manual (“AFM”) for Subject Aircraft and that the AFM was provided to Lion Air. Boeing

further admits that it provided certain information regarding the maintenance, repair, and

operation of the Subject Aircraft to Lion Air. Boeing denies the remaining allegations contained

in Paragraph 5.

        6.      On said date and at all times relevant hereto, defendant Boeing owed a duty to
plaintiffs and plaintiffs’ decedents to exercise reasonable care in the design, manufacture,
assembly, and sale and the providing of after-sale warnings, instructions, advice to the operator
of the accident aircraft so as not to cause injury to, or the deaths of, plaintiffs’ decedents.
         ANSWER:

         The allegations contained in Paragraph 6 consist of legal conclusions to which no

response from Boeing is required; to the extent a response is required, Boeing denies these

allegations as written.

        7.      Defendant Boeing negligently breached its duty of care owed to plaintiffs and
plaintiffs’ decedents through one or more of the following negligent acts or omissions:


ANSWER TO COMPLAINT
                                                -6-
92129926.7
     Case: 1:18-cv-07686 Document #: 30 Filed: 02/21/19 Page 7 of 18 PageID #:269



        (a)     negligently designed, manufactured, assembled, and sold the accident aircraft
such that the accident aircraft had a flight control feature which, in the event sensor(s) on the
aircraft reported an erroneously high angle of attack, would command a nose down movement of
the aircraft unauthorized by, and without notice to, the flight crew;

        (b)     negligently designed, manufactured, assembled, and sold the accident aircraft
such that the subject sensor(s) on the accident aircraft were subject to failure in flight and subject
to providing erroneous information to the aircraft’s flight control system as to the aircraft’s angle
of attack;

        (c)      negligently designed, manufactured, assembled, and sold the accident aircraft
such that the subject sensor(s) on the accident aircraft were subject to becoming blocked or
obstructed, causing them to provide erroneous information, including erroneous information as
to the aircraft’s angle of attack;

       (d)      negligently designed, manufactured, assembled, and sold the accident aircraft
such that the accident aircraft’s flight control system failed to filter out erroneous information,
including erroneous information as to the accident aircraft’s angle of attack;

        (e)     negligently designed, manufactured, assembled, and sold the accident aircraft
such that the accident aircraft’s above-described flight control feature commanded dangerous
downward movements of the accident aircraft unauthorized by the flight crew and did not allow
the flight crew a means or method to timely and safely manually override an improperly-
commanded downward movement;

        (f)     negligently designed, manufactured, assembled, and sold the accident aircraft
such that the accident aircraft did not provide a means or method for the flight crew to timely and
safely correct an improperly-commanded downward movement and recover control of the
accident aircraft;

     (g)     negligently prepared and provided the AFM for the accident aircraft in that the
AFM did not warn of the dangers presented by the above-described defects;

        (h)     negligently prepared and provided the AFM for the accident aircraft in that the
AFM did not provide instruction as to a procedure to be followed by the flight crew to timely and
safely correct an improperly commanded downward movement and to recover control of the
accident aircraft;

         (i)    negligently failed to warn of the above-described defects in the accident aircraft;

        (j)     negligently provided or failed to provide proper and adequate after-sale warnings,
instructions, and advice as to the maintenance and repair of the accident aircraft; and

        (k)     negligently provided or failed to provide proper and adequate instruction to flight
crews of Lion Air as to the proper and safe operation of the accident aircraft and, specifically,
negligently failed to advise and instruct such flight crews as to a procedure to be followed by the
flight crew to timely and safely correct an improperly commanded downward movement and to
recover control of the accident aircraft.
         ANSWER:

         Boeing denies the allegations contained in Paragraph 7, including all sub-parts of

Paragraph 7.
ANSWER TO COMPLAINT
                                                 -7-
92129926.7
     Case: 1:18-cv-07686 Document #: 30 Filed: 02/21/19 Page 8 of 18 PageID #:270



       8.      On October 29, 2018, the accident aircraft was being operated by Lion Air as
Flight No. JT 610 from Jakarta, Indonesia to Pangkal Pinang. Indonesia
         ANSWER:

         Boeing admits the allegations contained in Paragraph 8.

       9.      On said date, plaintiffs’ decedents were fare paying passengers onboard the
accident aircraft on the subject flight.
         ANSWER:

         Boeing lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 9 and therefore denies them.

         10.      As the direct and proximate result of one or more of the above-described
negligent acts or omissions of defendant Boeing, one or more of the sensors on the accident
aircraft failed and provided erroneous information to the accident aircraft’s flight control system
as to the accident aircraft’s angle of attack; the flight control system of the accident aircraft failed
to filter out this erroneous information and commanded the accident aircraft to go into a
dangerous downward dive; there was no means or method for the flight crew to safely manually
override the improperly-commanded downward movement; the flight crew had not been
instructed and advised as to any means or method to correct the improperly-commanded
downward movement and could not regain control of the accident aircraft; and the aircraft
crashed into the Java Sea, killing all those onboard, including plaintiffs’ decedents.
         ANSWER:
         Boeing denies the allegations contained in Paragraph 10.

      11.      Plaintiffs’ decedents left surviving heirs and next of kin, including plaintiffs, for
whose benefit this action is brought.
         ANSWER:

         Boeing lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 11 and therefore denies them.

        12.     Plaintiffs and the other heirs and next of kin of their respective decedents have
suffered a loss of support, loss of net accumulations, loss of household and other services, loss of
care, comfort, companionship, guidance, and society, and mental anguish, sorrow, and grief as a
result of the deaths of plaintiffs’ decedents.
         ANSWER:

         Boeing lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 12 and therefore denies them.

        WHEREFORE, plaintiffs pray for the entry a judgment in their favor against defendant
The Boeing Company for an amount in excess of the minimum jurisdictional amount of this
Court, together with costs and such other amounts as may be allowed by law.
ANSWER TO COMPLAINT
                                              -8-
92129926.7
     Case: 1:18-cv-07686 Document #: 30 Filed: 02/21/19 Page 9 of 18 PageID #:271




         ANSWER:

         Boeing denies that Plaintiffs are entitled to any relief from Boeing.

                                             COUNT IV

       1-4      As paragraphs 1 through 4 of Count IV, plaintiffs reallege paragraphs 1 through 4
of Count I.
         ANSWER:

         Boeing incorporates herein by reference its responses to Paragraphs 1-4 of Count I,

supra, as if set forth fully herein.

         5-10. As paragraphs 5-10 of Count IV, plaintiffs reallege paragraphs 5-10 of Count III.
         ANSWER:
         Boeing incorporates herein by reference its responses to Paragraphs 5-10 of Count III,

supra, as if set forth fully herein.

        11.     As a further direct and proximate result of one or more of the aforesaid negligent
acts and omissions of defendant Boeing which resulted in the crash of the accident aircraft,
plaintiffs’ decedents, and each of them, were caused to suffer multiple and diverse injuries of
both a personal and pecuniary nature, inclusive of conscious pain and suffering and severe terror
prior to impact and prior to their deaths, and property damage.
         ANSWER:

         Boeing denies the allegations contained in Paragraph 11.

       12.     Had plaintiffs’ decedents survived, each of them would have been entitled to
bring an action for damages and such actions have survived them.
         ANSWER:

         The allegations contained in Paragraph 12 consist of legal conclusions to which no

response from Boeing is required; to the extent a response is required, Boeing denies these

allegations.

        WHEREFORE, plaintiffs pray for the entry a judgment in their favor against defendant
The Boeing Company for an amount in excess of the minimum jurisdictional amount of this
Court, together with costs and such other amounts as may be allowed by law.
         ANSWER:

         Boeing denies that Plaintiffs are entitled to any relief from Boeing.


ANSWER TO COMPLAINT
                                                  -9-
92129926.7
    Case: 1:18-cv-07686 Document #: 30 Filed: 02/21/19 Page 10 of 18 PageID #:272



                                             COUNT V

         1-5    As paragraphs 1-5 of Count V, plaintiffs reallege paragraphs 1-5 of Count I.
         ANSWER:

         Boeing incorporates herein by reference its responses to Paragraphs 1-5 of Count I,

supra, as if set forth fully herein.

       6.     At the time the accident aircraft and its AFM left the control of defendant Boeing,
they were defectively and unreasonably dangerous in one or more of the following respects:

        (a)     the accident aircraft had a flight control feature which, in the event sensor(s) on
the aircraft reported an erroneously high angle of attack, would command a nose down
movement of the aircraft unauthorized by, and without notice to, the flight crew;

        (b)     the subject sensor(s) on the accident aircraft were subject to failure in flight and
subject to providing erroneous information to the aircraft’s flight control system as to the
aircraft’s angle of attack;

        (c)      the subject sensor(s) on the accident aircraft were subject to becoming blocked or
obstructed, causing them to provide erroneous information, including erroneous information as
to the aircraft’s angle of attack;

       (d)     the accident aircraft’s flight control system failed to filter out erroneous
information, including erroneous information as to the accident aircraft’s angle of attack;

        (e)     the accident aircraft’s above-described flight control feature commanded
dangerous downward movements of the accident aircraft unauthorized by the flight crew and did
not allow the flight crew a means or method to timely and safely manually override an
improperly-commanded downward movement;

        (f)    the accident aircraft did not provide a means or method for the flight crew to
timely and safely correct an improperly-commanded downward movement and recover control
of the accident aircraft; and

       (g)    the AFM for the accident aircraft did not warn of the dangers presented by the
above-described defects; and

        (h)   the AFM for the accident aircraft did not provide instruction as to a procedure to
be followed by the flight crew to timely and safely correct an improperly commanded downward
movement and to recover control of the accident aircraft.
         ANSWER:

         Boeing denies the allegations contained in Paragraph 6, including all sub-parts of

Paragraph 6.

       7.       Defendant Boeing also failed to warn of the above-described defects in the
accident aircraft, failed to provide proper and adequate after-sale warnings, instructions, and
advice as to the maintenance and repair of the accident aircraft; and failed to provide proper and
adequate instruction to flight crews of Lion Air as to the proper and safe operation of the
ANSWER TO COMPLAINT
                                                 -10-
92129926.7
    Case: 1:18-cv-07686 Document #: 30 Filed: 02/21/19 Page 11 of 18 PageID #:273



accident aircraft and, specifically, failed to advise and instruct such flight crews as to a procedure
to be followed by the flight crew to timely and safely correct an improperly commanded
downward movement and to recover control of the accident aircraft.
         ANSWER:

         Boeing denies the allegations contained in Paragraph 7.

        8.      In designing, manufacturing, assembling and selling the accident aircraft with the
defects set forth in para. 6 (a)-(h) above and in performing or failing to perform the acts set forth
in Count III and in para. 7 of this Count, defendant Boeing acted willfully, wantonly, recklessly
and with an intentional or conscious disregard for the safety of plaintiffs’ decedents and the
others on the accident aircraft.
         ANSWER:

         Boeing denies the allegations contained in Paragraph 8.

        9.      Specifically, defendant Boeing had actual or constructive knowledge of the
defects set forth in paragraphs 6(a)-(h), yet failed to correct these defects and failed to warn Lion
Air and other operators of the dangers presented by these defects and defendant Boeing had
actual or constructive knowledge of the fact that the flight crews of Lion Air did not know of any
means or methods to correct the improperly-commanded downward movement and regain
control of the accident aircraft, yet failed to provide complete and proper training and instruction.
         ANSWER:
         Boeing denies the allegations contained in Paragraph 9.

        10.     Defendant Boeing and the U.S. Federal Aviation Administration issued a warning
after the subject air crash, stating that the subject sensors could provide incorrect information and
cause an extreme nose down attitude of the aircraft and possible impact with terrain.
         ANSWER:

         Boeing admits that Boeing issued Flight Crew Operations Manual Bulletin TBC-19 on

November 6, 2018, and that the Federal Aviation Authority issued Emergency Airworthiness

Directive 2018-23-51 on November 7, 2018. The contents of those documents speak for

themselves. Boeing denies the remaining allegations contained in Paragraph 10 as written.

        11.      As the direct and proximate result of one or more of the above-described willful,
wanton, reckless, intentional or conscious acts or omissions of defendant Boeing, one or more of
the sensors on the accident aircraft failed and provided erroneous information to the accident
aircraft’s flight control system as to the accident aircraft’s angle of attack; the flight control
system of the accident aircraft failed to filter out this erroneous information and commanded the
accident aircraft to go into a dangerous downward dive; there was no means or method for the
flight crew to safely manually override the improperly-commanded downward movement; the
flight crew had not been instructed and advised as to any means or method to correct the
improperly-commanded downward movement and could not regain control of the accident
aircraft; and the aircraft crashed into the Java Sea, killing all those onboard, including plaintiffs’
decedents.
ANSWER TO COMPLAINT
                                                  -11-
92129926.7
    Case: 1:18-cv-07686 Document #: 30 Filed: 02/21/19 Page 12 of 18 PageID #:274




         ANSWER:

         Boeing denies the allegations contained in Paragraph 11.

      12.      Plaintiffs’ decedents left surviving heirs and next of kin, including plaintiffs, for
whose benefit this action is brought.
         ANSWER:

         Boeing lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 12 and therefore denies them.

        13.     Plaintiffs and the other heirs and next of kin of their respective decedents have
suffered a loss of support, loss of net accumulations, loss of household and other services, loss of
care, comfort, companionship, guidance, and society, and mental anguish, sorrow, and grief as a
result of the deaths of plaintiffs’ decedents.
         ANSWER:
         Boeing lacks knowledge or information sufficient to form a belief as to the truth of the

allegations contained in Paragraph 13 and therefore denies them.

        14.     As a further direct and proximate result of one or more of the aforesaid willful,
wanton, reckless, intentional or conscious acts and omissions of defendant Boeing which resulted
in the crash of the accident aircraft, plaintiffs’ decedents, and each of them, were caused to suffer
multiple and diverse injuries of both a personal and pecuniary nature, inclusive of conscious pain
and suffering and severe terror prior to impact and prior to their deaths, and property damage.
         ANSWER:

         Boeing denies the allegations contained in Paragraph 14.

       15.     Had plaintiffs’ decedents survived, each of them would have been entitled to
bring an action for damages and such actions have survived them.
         ANSWER:

         The allegations contained in Paragraph 15 consist of legal conclusions to which no

response from Boeing is required; to the extent a response is required, Boeing denies these

allegations.

        16.     The aforesaid willful, wanton, reckless, intentional or conscious acts and
omissions of defendant Boeing which resulted in the crash of the accident aircraft warrant and
justify an award of punitive damages in an amount to punish defendant Boeing for its conduct
and to deter future such conduct.
         ANSWER:

    Boeing denies the allegations contained in Paragraph 16.
ANSWER TO COMPLAINT
                                           -12-
92129926.7
    Case: 1:18-cv-07686 Document #: 30 Filed: 02/21/19 Page 13 of 18 PageID #:275



        WHEREFORE, plaintiffs pray for the entry a judgment in their favor against defendant
The Boeing Company for punitive damages in an amount to be determined at trial, together with
costs and such other amounts as may be allowed by law.
         ANSWER:

         Boeing denies that Plaintiffs are entitled to any relief from Boeing.

                       AFFIRMATIVE AND ADDITIONAL DEFENSES

                                         FIRST DEFENSE
         1.     The Complaint and all claims for relief therein should be dismissed on the ground

of forum non conveniens.

                                       SECOND DEFENSE
         2.     Plaintiffs’ damages, if any, were proximately caused by the acts or omissions of

others over whom Boeing had no control or right of control, which may include but are not

limited to the flight crew and the operator, and/or said acts or omissions were a superseding and

sole, direct, and proximate cause of Plaintiffs’ damages, if any.

                                         THIRD DEFENSE
         3.     If Plaintiffs were damaged by products originally designed, manufactured,

assembled, inspected, tested, or sold by Boeing, those products were subsequently installed,

removed, exchanged, altered, modified, retrofitted, repaired, overhauled, remanufactured,

improperly maintained, or misused by persons and/or entities other than Boeing, and over whom

Boeing had no control or right of control, and such installation, removal, change, alteration,

repair, modification, retrofitting, overhauling, remanufacturing, improper maintenance, or misuse

proximately caused or contributed to the events alleged in the Complaint and the resulting

damages complained of, if any.

                                       FOURTH DEFENSE
         4.     Third parties over whom Boeing had no control, which may include but are not

limited to the flight crew and the operator, altered and/or misused the Subject Aircraft, which

was the sole, direct, and proximate cause of the damages, if any, of Plaintiffs.



ANSWER TO COMPLAINT
                                                 -13-
92129926.7
    Case: 1:18-cv-07686 Document #: 30 Filed: 02/21/19 Page 14 of 18 PageID #:276



                                        FIFTH DEFENSE
         5.    Boeing places in issue the negligence, fault, and responsibility of all persons and

entities, which may include but are not limited to the flight crew and the operator, that have

contributed in any degree to the injuries and damages alleged to have been sustained by

Plaintiffs. Judgment against Boeing, if any, should be diminished to an amount that represents

Boeing’s degree of negligence, fault, or responsibility, if any.

                                        SIXTH DEFENSE
         6.    Plaintiffs’ claims may be barred by virtue of failing to properly identify the

plaintiff personal representatives.

                                      SEVENTH DEFENSE
         7.    The Subject Aircraft was intended for and sold to a knowledgeable and

sophisticated user over whom Boeing had no control.

                                       EIGHTH DEFENSE
         8.    The Subject Aircraft was certified as airworthy by the Federal Aviation

Administration, and the Subject Aircraft and its manuals, instructions, warnings, and other

related documents complied with all applicable codes, standards, and regulations of the United

States and agencies thereof at the time it was delivered by Boeing.

                                        NINTH DEFENSE
         9.    Boeing complied with all applicable federal, state, and foreign statutes, codes, and

administrative regulations existing at the time the Subject Aircraft was manufactured and all

applicable standards for design, inspection, testing, warning and manufacture.

                                       TENTH DEFENSE
         10.   The design of the Subject Aircraft and each component thereof that was installed

at the time of delivery by Boeing was consistent with or exceeded the “state of the art” at the

time of its design and manufacture.




ANSWER TO COMPLAINT
                                                -14-
92129926.7
    Case: 1:18-cv-07686 Document #: 30 Filed: 02/21/19 Page 15 of 18 PageID #:277



                                     ELEVENTH DEFENSE
         11.   The benefits of the design of the Subject Aircraft and each component thereof

outweigh the risks associated therewith, if any.

                                      TWELFTH DEFENSE
         12.   The Complaint and all claims for relief therein should be dismissed on the ground

that Plaintiffs have failed to join necessary and indispensable parties.

                                    THIRTEENTH DEFENSE
         13.   Plaintiffs may lack standing to bring this action.

                                   FOURTEENTH DEFENSE
         14.   An award or judgment rendered in favor of Plaintiffs must be reduced by the

amount of benefits Plaintiffs received, or is entitled to receive, from any source as a result of this

accident.

                                     FIFTEENTH DEFENSE
         15.   Some or all of Plaintiffs’ claims and available damages may be barred by virtue of

prior settlements.

                                     SIXTEENTH DEFENSE
         16.   Plaintiffs’ claims may be barred in whole or in part and/or preempted by federal

law.

                                   SEVENTEENTH DEFENSE
         17.   Plaintiffs’ claims for punitive damages are barred or limited by provisions of the

United States Constitution, state constitutions, or other applicable law including, without

limitation, proscriptions against double jeopardy and excessive fines and provisions assuring due

process of law and equal protections of laws.

                                    EIGHTEENTH DEFENSE
         18.   Evidence of subsequent remedial measures is not admissible to prove liability.

See Federal Rule of Evidence 407.



ANSWER TO COMPLAINT
                                                 -15-
92129926.7
    Case: 1:18-cv-07686 Document #: 30 Filed: 02/21/19 Page 16 of 18 PageID #:278



                                       NINETEENTH DEFENSE
         19.    Plaintiffs’ Complaint is premature in that it was filed and served before the

completion of the investigations arising from the October 29, 2018 accident at issue, including

the ongoing investigation of the Indonesia National Transportation Safety Committee. Boeing

reserves the right to add those affirmative defenses that it deems necessary to its defense during

or upon the conclusion of investigation and discovery. Boeing further reserves the right to assert

any additional affirmative defenses asserted by another defendant and/or allowed by the law of

the jurisdiction found to apply in this case.

  NOTICE OF THE APPLICABILITY OF THE LAW OF ANOTHER JURISDICTION
         Pursuant to Federal Rule of Civil Procedure 44.1, Boeing gives notice that it may raise

issues concerning the applicability of the law of another jurisdiction, including but not limited to

the laws of other states and/or a foreign country or countries, and reserves the right to assert and

plead such other claims and defenses available to it arising out of the application of the

substantive laws of another jurisdiction.

                   PRAYER FOR RELIEF & DEMAND FOR JUDGMENT
         WHEREFORE, Defendant The Boeing Company prays as follows:

         That Plaintiffs take nothing by the Complaint, that the Complaint be dismissed, and that

judgment on the Complaint be entered for Boeing;

         That Boeing be awarded its costs of suit and attorneys’ fees;

         That the Court grant such further relief as the Court may deem just and proper.

                                  DEMAND FOR JURY TRIAL
         Defendant The Boeing Company hereby demands trial by jury on all claims and defenses

before the Court in this litigation.




ANSWER TO COMPLAINT
                                                -16-
92129926.7
    Case: 1:18-cv-07686 Document #: 30 Filed: 02/21/19 Page 17 of 18 PageID #:279




  DATED: February 21, 2019             THE BOEING COMPANY


                                       By: /s/ Bates McIntyre Larson
                                          One of its Attorneys


Bates McIntyre Larson
BLarson@perkinscoie.com
Daniel T. Burley
DBurley@perkinscoie.com
Perkins Coie LLP
131 S. Dearborn, Suite 1700
Chicago, Illinois 60603-5559
Phone: (312) 324-8400
Fax: (312) 324-9400

Mack H. Shultz
MShultz@perkinscoie.com
Gretchen M. Paine
GPaine@perkinscoie.com
Perkins Coie LLP
1201 Third Avenue, Suite 4900
Seattle, Washington 98101-3099
Phone: (206) 359-8000
Fax: (206) 359-9000




ANSWER TO COMPLAINT
                                        -17-
92129926.7
    Case: 1:18-cv-07686 Document #: 30 Filed: 02/21/19 Page 18 of 18 PageID #:280



                                 CERTIFICATE OF SERVICE

       I, Bates McIntyre Larson, certify that on February 21, 2019, I electronically filed the
foregoing ANSWER AND AFFIRMATIVE DEFENSES with the Clerk of the Court using the
CM/ECF system, which will send notification of such filing to attorneys of record, and by email.




                   Floyd A. Wisner
                   faw@wisner-law.com
                   Alex M. Wisner
                   Awisner@wisner-law.com
                   WISNER LAW FIRM, P.C.
                   514 W. State Street Suite 2000
                   Geneva, Illinois 60134
                   (630) 262-9434




I certify under penalty of perjury that the foregoing is true and correct.

DATED this 21st day of February, 2019.


                                                /s/    Bates McIntyre Larson
                                               PERKINS COIE LLP
                                               131 South Dearborn Street, Suite No. 1700
                                               Chicago, Illinois 60603-5559
                                               Tel: (312) 324-8400
                                               Fax: (312) 324-9400




ANSWER TO COMPLAINT
                                                 -18-
92129926.7
